Name: Council Regulation (EEC, Euratom, ECSC) No 3855/86 of 16 December 1986 correcting the remuneration and pensions of officials and other servants of the European Communities and the weightings applied thereto laid down by Regulations (ECSC, EEC, Euratom) No 3580/85 and (EEC, Euratom, ECSC) No 2126/86
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 12. 86 Official Journal of the European Communities No L 359/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC, EURATOM, ECSC) No 3855/86 of 16 December 1986 correcting the remuneration and pensions of officials and other servants of the European Communities and the weightings applied thereto laid down by Regula ­ tions (ECSC, EEC, Euratom) No 3580/85 and (EEC, Euratom, ECSC) No 2126/86 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Protocol on the Privileges and Immunities of the European Commu ­ nities, and in particular Article 13 thereof, Having regard to the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regulation (ECSC, EEC, Euratom) No 3580/85 (2), and in particular Articles 63 , 64, 65 and 82 of the Staff Regulations and the first paragraph of Article 20 and Article 64 of the Conditions of Employment, Having regard to Council Decision 8 1 / 1 061 /Euratom, ECSC, EEC of 15 December 1981 amen'ding the method of calculation of the remuneration of officials and other servants of the Communities, (3) Having regard to the proposal from the Commission, Whereas Regulations (ECSC, EEC, Euratom) No 3580/85 and (EEC, Euratom, ECSC) No 2126/86 (4) did not take account of factors arising from certain amendments to French and Dutch legislation affecting civil servants' salaries ; whereas the effect of these factors could not be estimated before the Regulations were adopted ; Whereas the amounts laid down by Regulations (ECSC, EEC, Euratom) No 3580/85, and (EEC, Euratom , ECSC) No 2126/86 should therefore be corrected, HAS ADOPTED THIS REGULATION : Article 1 With effect from 1 July 1985 (a) the table of basic monthly salaries in Article 66 of the - Staff Regulations shall be replaced by the following : ( ¢) OJ No L 56 , 4 . 3 . 1968 , p. 1 . ( 2) OJ No L 343 , 20 . 12 . 1985, p. 1 . ( 3 ) OJ L 386, 31 . 12 . 1981 , p . 6 . ( 4 ) OJ L 187 , 9 . 7 . 1986, p . 1 . No L 359/2 Official Journal of the European Communities 19 . 12. 86 Grade Step 1 2 3 4 5 6 7 8 A 1 300 668 316 640 332 612 348 584 364 556 380 528I A 2 266 821 282 062 297 303 312 544 327 785 343 026\ A 3 / LA 3 220 976 234 307 247 638 260 969 274 300 287 631 300 962 314 293 A 4 / LA 4 185 640 196 046 206 452 216 858 227 264 237 670 248 076 258 482 A 5 / LA 5 153 053 162 120 171 187 180 254 189 321 198 388 207 455 216 522 A 6 / LA 6 132 263 139 480 146 697 153 914 161 131 168 348 175 565 182 782 A 7 / LA 7 113 853 119 518 125 183 130 848 136 513 142 178l A 8 / LA 8 100 694 104 753 II B 1 132 263 139 480 146 697 153 914 161 131 168 348 175 565 182 782 B 2 114 602 119 973 125 344 130 715 136 086 141 457 146 828 152 199 B 3 96 122 100 590 105 058 109 526 113 994 118 462 122 930 127 398 B 4 83 138 87 012 90 886 94 760 98 634 102 508 106 382 110 256 B 5 74 313 77 450 80 587 83 724 II C 1 84 798 88 217 91 636 95 055 98 474 101 893 105 312 108 731 C 2 73 756 76 890 80 024 83 158 86 292 89 426 92 560 95 694 C 3 68 803 71 487 74171 76 855 79 539 82 223 84 907 87 591 C 4 62 161 64 681 67 201 69 721 72 241 74 761 77 281 79 801 C 5 57 329 59 675 62 021 64 367 II D 1 64 783 . 67 615 70 447 73 279 76 111 78 943 81 775 84 607 D 2 59 068 61 583 64 098 66 613 69 128 71 643 74 158 76 673 D 3 54 978 57 330 59 682 62 034 64 386 66 738 69 090 71 442 D 4 51 837 53 962 56 087 58 212 (b)  in Article 1 ( 1 ) of Annex VII to the Staff Regulations, Bfrs 4 541 shall be replaced by Bfrs 4 550,  in Article 2 ( 1 ) of Annex VII to the Staff Regulation, Bfrs 5 850 shall be replaced by Bfrs 5 861 ,  in the second sentence of Article 69 of the Staff Regulations and in the second paragraph of Article 4 ( 1 ) of Annex VII thereto, Bfrs 10 449 shall be replaced by Bfrs 10 469,  in the first paragraph of Article 3 of Annex VII to the Staff Regulations, Bfrs 5 226 shall be replaced by Bfrs 5 236. Article 2 With effect from 1 July 1985 : the table of basic monthly salaries in Article 63 of the Conditions of Employment of other servants shall be replaced by the following : 19 . 12. 86 Official Journal of the European Communities No L 359/3 Category Group Class 1 2 3 4 I 141 161 158 649 176 137 193 625 A II 102 454 112 436 122 418 132 400 III 86 098 89 933 93 768 97 603 B IV 82 710 90 805 98 900 106 995 V 64 966 69 247 73 528 77 809 C VI 61 786 65 424 69 062 72 700 VII 55 303 57 184 59 065 60 946 D VIII 49 984 52 927 55 870 58 813 IX 48 135 48 806 49 477 50 148 Article 3 2. With effect from 16 May 1985, the weightings appli ­ cable to the remuneration of officials and other servants employed in the countries listed below shall be as follows :With effect from 1 July 1985 the fixed allowance referred to in Article 4 a of Annex VII to the Staff Regulations shall be :  Bfrs 2 732 per month for officials in Grade C 4 or C 5,  Bfrs 4 187 per month for officials in Grade C 1 , C 2 or C 3 . Greece Portugal 111,3 96,9 3 . With effect from 1 July 1985, the weightings appli ­ cable to the remuneration of officials and other servants employed in the countries listed below shall be as follows : Article 4 Greece Brazil Portugal Yugoslavia Turkey Chile Israel 93,0 75,6 83,8 88,0 83,3 126,1 131,5 Pensions for which entitlement has accrued by 1 July 1985 shall be calculated from that date by reference to the table of basic monthly salaries laid down in Article 66 of the Staff Regulations, as amended by Article 1 (a) of this Regulation . 4. The weightings applicable to pensions shall be determined in accordance with Article 82 ( 1 ) of the Staff Regulations. Article 5 1 . With effect from 1 May 1985, the weightings appli ­ cable to the remuneration of officials and other servants employed in the countries listed below shall be as follows : Article 6 Yugoslavia Israel Turkey Brazil Chile 167.3 812,8 117,1 256.4 209,0 With effect from 1 July 1985, the table in Article 10 ( 1 ) of Annex VII to the Staff Regulations shall be replaced by the following : No L 359/4 Official Journal of the European Communities 19. 12. 86 Entitled to household allowance Not entitled to household allowance 1st to 15th day from 16th day 1st to 15th day from 16th day Bfrs per calendar day A 1 to A 3 and LA 3 1 775 836 1 220 700 A 4 and A 8 and LA 4 to LA 8 and category B 1 722 781 1 168 610 Other grades 1 562 728 1 006 503 Article 7 With effect from 1 July 1985, the allowances laid down in Article 1 of Regulation (ECSC, EEC, Euratom) No 300/76 (') for shiftwork shall be fixed at Bfrs 7 916, Bfrs 13 062 and Bfrs 17 811 . Article 8 With effect from 1 July 1985, the amounts shown in Article 4 of Regulation (EEC, Euratom, ECSC) No 260/68 (2) shall be subject to a weighting of 2,832748. Article 9 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 1986. For the Council The President G. HOWE (') OJ No L 38 , 13 . 2. 1976, p . 1 . 0 OJ No L 56, 4. 3 . 1968, p. 8 .